CANADY, Judge.
On this appeal briefed and reviewed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Marker challenges the seventeen-year sentence imposed on his 1993 sexual battery conviction. The sentence was imposed on resentencing after remand from this court’s opinion in Marker v. State, 795 So.2d 1037 (Fla. 2d DCA 2001), which reversed a twenty-two-year sentence imposed for the same sexual battery offense upon the revocation of Marker’s probation. The reversal was predicated on our conclusion that the twenty-two-year sentence was based on a scoresheet that erroneously contained twenty victim injury points relating to a handling and fondling offense for which Marker had already completed his sentence. Id. at 1038. On remand, the scoresheet error was corrected, and Marker was resentenced based on a properly recalculated scoresheet to seventeen years’ imprisonment. This appeal ensued.
Upon review, we conclude that no meritorious grounds exist to support this appeal. We therefore affirm the seventeen-year prison term imposed on Marker’s sexual battery conviction. We note, however, that the sentencing documents rendered in this cause fail to conform to the trial court’s oral pronouncement that Marker is entitled to credit for all prison and jail time previously served with regard to the instant offense. We thus remand this cause to the trial court to conform the sentencing document to the trial court’s oral pronouncement.
Affirmed and remanded.
ALTENBERND, C.J., and WALLACE, J., Concur.